02/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0186


                                         DA 20-0186


 JACOB SMITH,
                                                                     FEB 0 2 202J
              Plaintiff and Appellant,                            Bowen Greenwood
                                                                Clerk of Supreme Cour
                                                                   State of Montana
       v.                                                          ORDER

 MICHAEL ROOPE,

             Defendant and Appellee.



      On Decernber 31, 2020, Appellant Jacob Smith filed a Petition for Rehearing with
this Court. After due consideration,
      IT IS HEREBY ORDERED that the Petition for Rehearing is DENIED.
      The Clerk of this Court shall provide a copy of this Order to Jacob Srnith and to all
counsel of record.v., 04
      DATED this Z day of February, 2021.




                                                              Chief Justice

                                                      LAII041
                                                           3%




                                                          a-et/2_              t__„

                                                                Justices